                                                                                     IN OPEN COURT




                  IN THE UNITED STATES DISTRICT COURT FOR TiM CLERIC U.S. DISTRICT COURT
                                                                                  AlBfflNDRIA. VIRGINIA

                             EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


 UNITED STATES OF AMERICA


                                                    Case No. I:19CR 25^

 MARK VISCONI,


                 Defendant




                                  STATEMENT OF FACTS


       The United States and Defendant, MARK VISCONI,agree that, at trial, the United States

would have proven the following facts occurred within the Eastern District of Virginia and

elsewhere beyond a reasonable doubt with admissible and credible evidence:

       1.     Between approximately November 23,2015, and June 10,2016, VISCONI

knowingly received and attempted to receive child pomography using the Internet, in violation of

Title 18 United States Code, Section 2252(a)(2).

       2.     Specifically, VISCONI used his computer to access the internet and view,

download, and watch images and videos ofchildren engaged in sexually explicit conduct.

       3.     On at least one occasion, VISCONI visited a bulletin board operating on Tor, an

anonymous online network. While on that bulletin board, he browsed a section titled "Pre-teen

Hardcore," sub-forum "Videos". In that sub-forum, he viewed a post which contained the following

text:"named as found!!! with sound I like the message on the radio/tv while she moans." Below

the post, which contained a video, were 16 thumbnail images from the video that depict various

stages of a minor female masturbating. The thumbnails include images of her licking her
